PER CURIAM.
Appellant, Saintamene Exavier, timely appeals the summary denial of her motion to vacate her guilty plea. Since Exavier did not seek to withdraw her plea prior to being sentenced in February 1995, the only vehicle available to her to vacate her plea was to file a motion under Florida Rule of Criminal Procedure 3.850. See Brown v. State, 661 So.2d 95, 96 (Fla. 4th DCA 1995), rev. denied, 668 So.2d 602 (Fla.1996). We therefore affirm the denial of appellant’s motion to vacate her plea, but without prejudice to Exavier filing a motion complying with the requirements of rule 3.850, within thirty days of the issuance of this court’s mandate. See Jones v. State, 708 So.2d 1045 (Fla. 4th DCA 1998).
DELL, GUNTHER and HAZOURI, JJ., concur.